Citation Nr: 1746403	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-28 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected mental health disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from December 1984 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in March 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for a VA examiner to opine as to whether the Veteran's prescribed Prazosin for his service-connected mental health disorder causes or aggravates his erectile dysfunction. 

The Veteran contended at his March 2017 hearing that he has erectile dysfunction as a result of medication for his service-connected mental health disorder. Specifically, the Veteran takes Sertraline, Depakote and Prazosin. He testified that he was informed that his feelings of erectile dysfunction were a side effect to his prescribed medication. 

A review of medical treatment records show that the Veteran is regularly prescribed Hydrocodone as well as Sertraline, Depakote and Prazosin for at least the past five years.  

In terms of reporting side effects of medication to his treatment providers, the Veteran reported no side effects in August 2014, May 2015, April 2015, July 2015, November 2015 and January 2017. The Veteran reported a side effect of constipation in February 2017.   

Between October 2013 and March 2016, the Veteran is shown to have been prescribed Sildenafil for erectile dysfunction.  In December 2014, and at several other appointment dates, there is a notation to make sure to take the Sildenafil at least six hours away from taking the Prazosin. While the Board could speculate that there is a relationship between Prazosin and erectile dysfunction, there is also the possibility that these medications just do not go well together. Because the Board does not have the medical expertise to make this determination, a VA examination is necessary to answer this question. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records after March 2017 from VA Loma Linda and Palm Desert CBOC. 

2. Schedule the Veteran for a VA examination to determine the etiology of his erectile dysfunction. The VA examiner should address that the Veteran is current prescribed Sildenafil as well as Prazosin. The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current erectile dysfunction disorder is caused or aggravated by Prazosin or any other medication prescribed for his mental health conditions. 

3. Then, the RO should readjudicate the claim. If any benefit remains denied, the Veteran should be furnished with a supplemental statement of the case (SSOC) and be given the appropriate opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




